DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the attachment section" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The applicant has also failed to disclose what constitutes an “attachment section”.
Claims 3 and 11 claims the retention member is parallel to the loop, however it is unclear how the retention member is parallel to a loop structure, it appears that there are sections on the loop which would not be parallel to the retention member as shown in Figure 2.
Claim 15 states that the grasping member is at least partially enclosed by the loop member, it is unclear what structure is being claimed. The disclosure and Figures do not appear the show a grasping member that is enclosed by the loop. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hilliard (4,804,218).
In re claim 1, with reference to col.2 lines 35-48 and Figures 1 and 2, Hilliard discloses a control handle capable of attachment to a collar or harness for an animal, the control handle comprising: a loop member (21, 2) comprising an endless loop for grasping by an individual; and a retention member (shown at reference numeral 8 in Fig.2) attached to said loop member at a first point and configured to be selectively attached to said loop member at a second point; wherein said retention member and said loop member together are capable of encircling the attachment section of the collar or harness that extends around the neck of the animal when said retention member is attached to said second point of said loop member.
In re claims 2 and 12, with reference to col.2 lines 35-55, Hilliard discloses wherein said loop member is formed of fabric, leather, polymeric material or nylon.
In re claim 3, with reference to Figures 1 and 2, Hilliard discloses said retention member is parallel to said loop member.
In re claims 4 and 14, with reference to Figures 1 and 2, Hilliard discloses a grasping member (22) carried by said loop member, wherein said grasping member comprises a tube.
In re claims 5 and 13, with reference to Figures 1 and 2, Hilliard discloses said retention member includes a first and a second end that are positioned between lateral edges of said loop member.
In re claim 7, with reference to col.2 lines 56-68, Hilliard discloses wherein said retention member is configured to be permanently attached at a first end to said loop member and selectively attached to said loop member at a second end.
In re claims 8, 16, and 17, with reference to col.2 lines 35-48 and Figures 1 and 2, Hilliard discloses said second end of said retention member is selectively attached by a fastener comprising hook and loop material, snaps, or interlocking clips.
In re claims 9 and 18, with reference to Figures 1 and 2, Hilliard discloses said retention member includes a plurality of retention members spaced by a distance and a grasping member that has a length that is shorter than said distance.
In re claim 11, with reference to col.2 lines 35-48 and Figures 1 and 2, Hilliard discloses a control handle capable of use with a collar or harness for an animal, the control handle comprising: a loop member (20, 2) comprising an endless loop; and a retention member (shown at 8 on Figure 2) attached to said loop member at a first position of said retention member, and configured to be selectively retained to said loop member at a second position of said retention member, wherein said retention member is positioned parallel to said loop member; wherein a portion of said loop member is capable of extending under the an attachment section of the animal collar or harness that extends around the neck of the animal to form a pair of grasping loops for grasping by an individual, with said retention member being configured to extend over the attachment section when said second position of said retention member is retained to said loop member.
In re claim 15 as best understood, with reference to Figures 1 and 2, Hilliard discloses said grasping member is at least partially enclosed by said loop member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (4,804,218).
In re claim 6, Hilliard discloses the claimed invention as described above except for the second end of the retention member being selectively attached by hook and loop, snaps, or clips. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sewn attachment as taught by Hilliard to be selectively attached by any known, suitable means including, hook and loop, snaps, or clips in order to make the device separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
In re claims 10 and 19, Hillard discloses the claimed invention as described above except for the retention member extending at an obtuse angle relative to the loop member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange attachment straps in a number of configurations including at an obtuse angle in order to optimize attachment to different objects, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In re claim 20, Hilliard discloses the claimed invention as described above except for the loop member including a rubberized section. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the loop disclosed by Hilliard to be any known, suitable material including rubber for comfort or durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/Primary Examiner, Art Unit 3644